DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The applicant’s preliminary amendment 3/28/2021 has been entered. The claims 1-20 have been cancelled. The claims 22-37 and 40 have been amended. The claims 21-40 are pending in the present application.  

Response to Arguments
Applicant's arguments filed 3/28/2021 have been fully considered but they are not persuasive. 
In Page 15 of Remarks, applicant alleged that “[t]he ‘and so on’ used in the present application is necessarily, scientific and clear”. 
The claim invention in the base claim 21 is indefinite and ambiguous and the scope of claim invention is uncertainly defined. 
In a non-limiting example, the recitation of “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense. According to applicant’s claim invention, the same Chinese character structure is subject to the same split rule in a recursion. For example the Chinese character structure in the first round has already been changed into two parts and in the next round, applicant cannot split the same Chinese character structure that has already been split into two parts. Applicant can only split in the second round either the first part or the second part of the Chinese character structure in the first round. However, applicant indefinitely and circularly applies the first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. Applicant cannot kept using the first suitable split rule to split the Chinese character structure repeatedly and indefinitely. Applicant’s claim invention does not make sense at all. 
The claim invention set forth in the base claim 21 does not make sense at all. 
In response, applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention in the exemplary claim 21. The indefinite language includes “for example”, “or the like”, “such as”, “and so on”.
The recitation of “and so on” is indefinite as it is ambiguous as to what is followed from the claim limitation. 
Additionally, “the first split rule”, “the last split rule” and “the first suitable split rule” at lines 15-17 of the claim 21 lack antecedent basis in the claim 21. The meaning of “the first suitable split rule” is ambiguous and not clear. 
In Page 18 of Remarks, applicant alleged that “[t]he ‘compare’ used in the present application is necessarily and clear”. 
In response, the term of “comparing” set forth in the base claim 21 is ambiguous and not clear. Applicant is comparing an apple with an orange. For example, a Chinese character structure as an object cannot be compared with a split method of a sequence of steps. A split method comprises a sequence of steps while a Chinese character structure is an object. 
Applicant argues that it refers to compare features of the Chinese character structure with features specified in the split method. What are the features specified in the split method? What are the features of the Chinese character structure? These languages are indefinite and do not make sense as features of the Chinese character structure often refers to the characteristics of the Chinese character structure while the features of the split method often refers to the method steps of the split methods. 
The term of “comparing” is ambiguous and not clear. It is not clear whether the comparing step is related to applying said split method to a Chinese character structure by running through each of the split rules of said split method. The first suitable split rule is uncertainly defined as applicant repeatedly applying said split method to each of the two parts while the two parts refer to any two parts in any one of the previous applications of said split method and thus the first suitable split rule refers to any one of the applied split rule to any one 
Applicant failed to recognize that a Chinese character may contain multiple vertical gaps or multiple horizontal gaps or multiple turning gaps or multiple turning potential gaps. Accordingly, applicant’s split rule A/B/C/D cannot be unique and the scope of the claim invention is uncertainly defined. The claim invention set forth in the claim 21 can only be performed by a human as opposed to be uniquely programmable by a computer based on the human’s choice of a vertical gap, or a horizontal gap or a turning gap or a turning potential gap in the first place with respect to each of the split rules and based on the human’s selection of a Chinese character stroke order quickly determining method and table of Chinese character stroke order special situation. Applicant failed to specifically point out as to how the claimed Chinese character stroke order quickly determining method is performed and provide any steps related to how to determine the Chinese character stroke order so as to be qualified as a quickly determining method. Accordingly, the table of Chinese character stroke order special situation as defined in the claim invention is dependent upon the claimed Chinese character stroke order quickly determining method and thus it is also uncertainly defined the claim. 
Applicant also failed to definitely provide a table of Chinese character stroke order special situation as the claimed table is a variable depending how many Chinese character structures are selected by the human and processed by the claimed quickly determining method. Applicant’s two “comparing” steps as recited the split method are human steps of comparing as the split rules are defined by the human. The recitation of “the first suitable split rule” is uncertainly defined. The scope of the claim invention cannot be ascertained. Applicant’s claim 
The claimed Chinese character stroke order quickly determining method and a table of Chinese character stroke order special situation and said split method are subject to a human’s subjective judgement as opposed to be subjective measurable. 
The claimed Chinese character stroke order quickly determining method is indefinitely defined as the claimed split method is uncertainly defined to include any combination of split rules (e.g., split rule A, split rule B, split rule C, split D, split rule, split C2, split B2, split A2, split rule F, split rule C4, split rule B4} in any subjective order speculated by applicant. 
In Page 21 of Remarks, applicant alleged that standards relating to Chinese characters set by government are objective standards and elements of which are objectively measurable and clear. 
Applicant failed to directly respond to the rationale of rejection. The argument is irrelevant and the claim 21 is not directed to standards relating to Chinese characters set by government. The claim 21 recites the subjective terms/structures/methods that are defined in the claim invention as opposed to the contested Chinese government standards. 
A subjective term/structure/method must be objectively measurable. The specification should provide some objective standard for measuring the scope of the term/structure/method. These terms/structures/methods are indefinite because there are numerous Chinese characters of 
Moreover, “quickly determining” depends solely on the subject opinion (such as applicant’s own subjective opinion) of the person formulating the Chinese character stroke order or formulating a table of Chinese character stroke order special situation based on subjective opinion. The full scope of the claim elements cannot be ascertained by one of the ordinary skill in the art at the time the invention was made. 

The specification, however, failed to provide objective standard for measuring the scope of the term “a table of Chinese character stroke order special situation” when the table is formulated in an arbitrary manner subject to the applicant’s speculation that would support the claimed Chinese character stroke order quickly determining method. There is no clear boundary as to the claimed table. It is ambiguous as to which Chinese character would be classified into a 
Moreover, the term “quickly determining” is subject to applicant’s own subjective opinion as to whether the processor performs more quickly using one table from using another table of Chinese character stroke order special situation or using one method of said Chinese character stroke order quickly determining method than another method of said Chinese character stroke order quickly determining method. 
The specification has not compared one method of said Chinese character stroke order quickly determining method to another method of said Chinese character stroke order quickly determining method in terms of the computational efficiency. Since applicant’s specification failed to make any specific comparison in terms of how fast in computation of one method than another, there is no disclosure of “quickly determining” as recited in the claim. The comparison is based on applicant’s own subjective judgement. Accordingly, applicant can only judge applicant’s method based on applicant’s own subjective opinion without basis on objective measurable standard. 
The claim language is ambiguous and not clear. It is uncertain how the Chinese character structure is to be split as the claim language “comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first 
The description is ambiguous and not clear as some unclear, inexact or verbose terms such as "the first rule", "the last rule", "the first suitable one", "comparing", "the Chinese character structure" have been used. It is unclear as to the meaning of the first rule that applicant refers to. It is unclear as to the meaning of the last rule that applicant refers to. It is unclear as to the meaning of "comparing". The split method may be performed. However, it is unclear as to the split method may be compared from the first rule to the last rule. The Chinese character may be split into a plurality of Chinese character structures. However, it is unclear a singleton Chinese character structure cannot be continued to split according to said split method while there are a plurality of Chinese character structures in a Chinese character. 
It is ambiguous and not clear as to whether applicant is to split a particular character structure respectively into two parts according to the first suitable rule again while the first suitable rule is undefined in the claim and is subjective to applicant’s own subjective opinion while a human’s mind is involved in a technical method. It is uncertain as to whether it refers to one of Chinese character substructures that has been split. There is no specific meaning to the claimed first suitable rule. The scope of the claim invention is uncertain as it is subjective to a human’s subjective opinion. The claim invention is indefinite at least for the above reasons. 
Moreover, it is not clear what applicant refers to for "the first rule". It is uncertain whether it refers to Rule A of the said split method or whether it refers to a first character structure part of the claimed two parts (in a first split or in a second split). It is further unclear whether refers to a first stroke of plurality of strokes in a Chinese character or whether it refers to a first Chinese character structure of the plurality of character structures in the Chinese character 
It is not clear what applicant refers to for "the last rule". It is uncertain as to whether it refers to Rule D or Rule E or Rule C3 or Rule F of the split method. It is yet unclear whether it refers to a last part of the claimed two parts (in a first split or in a second split) or whether it refers to a last stroke of the plurality of strokes in a Chinese character. It is yet unclear whether it refers to a last Chinese character structure of the plurality of structures in the Chinese character that has been split according to said split method (a first split) or whether it refers to a last Chinese character substructure of the plurality of structures in the Chinese characters structure that has been split according to said split method one again (in a subsequent split following the first split). Clarification is required. 

The meaning in the recitation of “the first suitable split rule” is ambiguous and not clear. The scope of the claim invention is uncertain as whether one split rule is suitable or not is subjective to a human’s subjective opinion. There is no definition in the specification or the claim to which split rule would constitute a suitable one in a human’s mind. Moreover, it is not clear what "the first suitable split rule" applicant refers to (e.g., the left part versus right part, the lower part versus the upper part, the inner part versus the outer part) and there is no objective measurable standard to make which part of the Chinese character as being the first suitable split rule as claimed. Applicant’s specification failed to provide any objective measurable standard to the claimed first suitable split rule. Clarification is required. 

In Pages 22-25 of Remarks, applicant failed to directly respond to the rationale of rejection with irrelevant arguments that the Chinese character information input/recording method in the cited patents are statutory subject matter. Applicant failed to recognize that the claim invention set forth in the base claim 21 is different from the method in any of the issued patent. 
The base claim 21 recites, in part, “[a] Chinese character information recording method, comprising: 1) a step for determining Chinese character strokes, 2) a step for determining Chinese character stroke orders and 3) a step for recording Chinese characters according to the Chinse character stroke orders….wherein said step for determining Chinese character stroke orders comprises: 2a) a step for determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and 2b a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation….comparing each of the two parts with said split method….and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on.” 
The Supreme Court decided Alice Corp. v. CLSBankInt'l, 134 S. Ct. 2347 (2014) and reiterated the framework set out in Mayo Collaborative Servs. v. Prometheus Labs Inc., 132 S. Ct. 1289 (2012) for "distinguishing patents that claim.., abstract ideas from those that claim patent-eligible applications from those concepts." Alice, 134 S. Ct. at 2355. The first stepin the analysis is to determine if the claim is directed toward a patent- ineligible concept and, if so, the second step is to determine whether there are additional elements that transform the nature of the claim into a patent eligible application. The second step searches for an inventive 
Applying the first step, the claim 21 is directed to determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation. The claim 21 is directed to manipulating data including a series of steps including a step of determining Chinese character strokes, a step of determining Chinese character stroke orders, a step of recording Chinese characters....according to an information recording apparatus….wherein said split method comprises a sequence of split rules. The split rules are subject to the human’s subjective opinion judgement as opposed to objective measurable and cannot turn into any definite sequence of rules as a technical solution to splitting a Chinese character. The identification of the stroke order of the Chinese characters is determined to the subjective judgement of a person and the claim invention does not constitute a definite technical solution of recording Chinese characters. The Chinese character structure is split according to the rule formulated by a human so that the Chinese character stroke is obtained and said split method is subject to the human’s subjective opinion judgement as opposed to objective measurable. There is no definite technical split method that can be defined whereas the formulated method is arbitrarily defined by a human without technical solution to the problem. 
Accordingly, the claim is directed to a patent-ineligible concept (i.e., abstract application of character data). Furthermore, the recording of character data based on determining character strokes and determining the character stroke orders does not constitute an inventive concept that is sufficient to ensure that the claims amount to significantly more than a patent-ineligible 
The recited steps are performed by a human depending upon a human selection of a limited number of Chinese characters out from an infinitely many combinations of the Chinse characters. The inventive concept is not sufficient to ensure that the claims amount to significantly more than a patent-ineligible concept. The mere splitting of the Chinese characters to generate stroke orders can be performed by a human and the mere generation of a table of Chinese character stroke order special situation can be performed by a human. All claim elements set forth in the claim invention are performed by a human which do not result in a concrete or useful application of the data structure or methods being generated. 
A human can apply the steps on a piece of paper. For example, a human can select a number of Chinese characters to define a table of Chinese character stroke order special situation and perform determining stroke orders for other limited number of Chinese characters using the human performed split method. Accordingly, the claim 21 is directed to a human activities of receiving and manipulating data (Chinese characters) to create stroke orders on a piece of paper by a series of steps of manipulating/split data (Chinese characters). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
For example, the claim 21 recites the additional limitation of “an information recording apparatus” for recording the Chinse characters. The claimed information recording apparatus in the claim 21 are recited at a high level of generality and is recited as performing generic 
In other words, a patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,” 35 U.S.C. §101, but “laws of nature, natural phenomena, and abstract ideas are not patentable,” Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (internal quotation marks and citation omitted). Alice established the two-part framework for analyzing whether a patent claim is eligible under §101. First, it is determined whether the claims at issue are ‘“directed to’ a patent-ineligible concept.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). If the claims are determined to be directed to a patent-ineligible concept, it is next determined whether “the particular elements of the claim, considered ‘both individually and as an ordered combination,’ . . . add enough to ‘transform the nature of the claim’ into a patent eligible application.’” Id. (quoting Alice, 134 S. Ct. at 2355). Under step one of the Alice test, claim 21 recites an abstract idea. The claim 21 is directed to how to quickly 
Accordingly, the claim 21 is directed to human’s splitting of Chinese characters to obtain the stroke orders. The claims are directed to a patent-ineligible concept.” Elec. Power Grp., 830 F.3d at 1353 citing “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-Enfish, LLC v. Microsoft Corp., where “the plain focus of the claims [was] on an improvement to the computer functionality itself.” 822 F.3d 1327, 1336 (Fed. Cir. 2016). Therefore, these claims are directed to an abstract idea. 
Under step two of the Alice test, these claims lack an inventive concept that transforms the abstract idea into a patent eligible invention. The computer components recited in the claims are generic. If a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two. See, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (explaining that “generic computer components such as “a computer system”, an ‘interface/display,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”. Whether analyzed individually or as an ordered combination, the claims recite conventional elements at a high level of generality and do not constitute an inventive concept. See In re TLI Commc ’ns LLC v. Automotive, L.L.C., 823 F.3d 607, 614-15 (Fed. Cir. 2016) (cataloguing cases finding ineligibility under Alice step two where the claims recited “well-understood, routine, conventional activities previously known to the industry.” Without more, the representative claims fail to recite an inventive concept under Alice step two. Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing (data) information of a specified content to achieve certain results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea. 
More particularly, a large portion of the claims is devoted to collecting data (two control points and one constraint such as a parameter), generating new data to create certain result such 
They do not invoke any assertedly inventive programming or inventive data structure (or inventive stroke order data structure). Merely requiring the receiving and categorizing of information—to provide a “humanly comprehensible” amount of information (e.g., strokes and stroke orders) useful for users, by itself does not transform the otherwise-abstract processes of information collection, categorization and analysis. Inquiry therefore must turn to any requirements for how the desired result is achieved. But in this case the claims’ invocation of computers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and storage functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6-7. These steps describe the concept of collecting and analyzing/categorizing data, which corresponds to concepts identified by the courts as abstract ideas, such as comparing new and/or stored information and using rules to identify options (.SmartGene; see also Elec. Power Grp., 830 F.3d at 1353) and using categories to organize, store and transmit/display information 
All of these concepts relate to the idea practices in which a computer is used to carry out these ideas. The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 65-84 of splitting Chinese characters to create stroke orders by a human is an abstract idea. Splitting a Chinese character is described at a high level of generality in which the abstract idea is merely being applied to a technical area of information gathering and analysis by human. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed step for recording Chinese character according to the Chinese character stroke orders by using an information recording apparatus is additionally recited, but the step is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. For example, the Chinese character can be input through a stroke key in a standard computer according to the stroke order of the Chinese character and the code word displayed on the display screen is selected and the operation is old and well known in a standard computer equipped with the Chinese character input software and the operation does not involve any improvement on the internal performance of the standard computer or the related software of the Chinese character input method. 
The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 21-40 of collecting and categorize data in order to store the categorized data is an abstract idea. Collecting 
The claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the dependent claims 21-40 when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim 22 recites the additional limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and a keyboard. The system is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The claims 22-40 recited the same abstract idea of collecting and categorizing the data in order to categorized data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional limitation describing the functions that are to be carried about by the abstract ideas of the claim 21 more specifically. The descriptions are recited at a high level generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significant more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not 
In Pages 25-37 of Remarks, applicant separately attacked the Chiang reference in an obviousness type of rejection. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. Applicant is advised to refer to the newly cited Chellapilla et al. US-PGPUB No. 2007/0133883 (not relied upon in the current rejection) at FIG. 2 for the recursive split of a Chinese character 210 including the first split 220, the second split 230 which constitutes the orderly split method of a Chinese character. 
Applicant misinterpreted the cited Chiang reference and attacked Chiang in an obviousness type of rejection. Applicant repeated the specification’s disclosure and specifically alleged that “the way that the combination of references determines Chinese character stroke orders is different from the way shown in the present application” and “the combination of references cannot determine a Chinese character stroke orders in the way showed in the present application”. This argument is irrelevant as the rejection is directed to the claim invention set forth in the claims, as opposed to the way stipulated in the detailed description in applicant’s specification.  
In Remarks, applicant argues that Chiang does not teach the Chinese character stroke order quickly determining method of the present application. 

In response, Chiang teaches a writing sequence of the basic units of a Chinese character being split into the basic structural units and Li teaches at FIG. 3 the Chinese character stroke order quickly determining method. For example, for the first Triplex character in FIG. 11, the split order according to the writing sequence is from the top to the bottom, i.e., the first unit, the second unit and the third unit. FIG. 3 of Chiang further shows the stroke order. The order of steps for writing the basic structural units according to the numbered order of the basic structural units. The numbered structural units refer to the order of those units being written. The decomposition sequence refers to how the first structural unit is split from the second part of the Chinese character and the second structural unit is split from the third part of Chinese character. 
Applicant misinterpreted Chiang with misinterpretation that the reference numbers marked in the blocks in Figure 11 do not refer to the order of steps decomposing a Chinese character. However, Figure 11 shows the order of steps of decomposing a Chinese character with a Doubleton being decomposed in one step, a Triplex Chinese character being decomposed in an order of two steps (in the order of upper to bottom or in the order from left to right). 
Applicant argues that nothing shows in words in Chiang that the Steps 1.1 and 1.2 or Steps 2.1 and 2.2 are performed circularly. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. 
The claim invention in the base claim 21 is indefinite and ambiguous and the scope of claim invention is uncertainly defined. 
In a non-limiting example, the recitation of “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense. According to applicant’s claim invention, the same Chinese character structure is subject to the same split rule in a recursion. For example the Chinese character structure in the first round has already been changed into two parts and in the next round, applicant cannot split the same Chinese character structure that has already been split into two parts. Applicant can only split in the second round either the first part or the second part of the Chinese character structure in the first round. However, applicant indefinitely and circularly applies the first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. Applicant cannot kept using the first suitable split rule to split the Chinese character structure repeatedly and indefinitely. Applicant’s claim invention does not make sense at all. 

In other words, Chiang teaches a step for recording Chinese characters according to Chinese character stroke orders by using an information recording apparatus. 
Chiang’s splitting of the Chinese characters into the basic structural units can be combined with Li FIG. 3 that makes the claim invention obvious over the combination of Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. Applicant is advised to refer to the newly cited Chellapilla et al. US-PGPUB No. 2007/0133883 (not relied upon in the current rejection) at FIG. 2 for the recursive split of a Chinese character 210 including the first split 220, the second split 230 which constitutes the orderly split method of a Chinese character. 
For example, Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes" and column 9, lines 1-20 citing "The processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”. 
Applicant stated that we suppose….Chiang’s decomposition of a Chinese character refers to the order of steps decomposing a Chinese characters and alleged that the reference numbers marked in the blocks in Figure 11 do not refer to the order of steps decomposing a Chinese character. In response, Chiang teaches a suitable split rule as recognized by the applicant and the order of steps in decomposing a Chinese character. 
Applicant argues that decomposing a Chinese character into several parts does not teach splitting a Chinese character into two parts in a step. However, Chiang at least teaches decomposing Doubleton into two parts which teaches splitting a Doubleton Chinese character into two parts in a single step. Applicant failed to recognize that a writing sequence of singletons 309 is the writing sequence order of the basic Chinese character units and the sequence order refers to the writing sequence of the basic units after splitting the Chinese character and the decomposition requires one or more splitting steps because the writing sequence requires the splitting from left to right order or splitting from the upper to the bottom order. 
Chiang FIG. 11 and Li FIG. 3. The examiner relied upon at least one embodiment of Li FIG. 3 where the first character in FIG. 3 has been subject to an orderly split recursively in a four steps. Applicant is advised to refer to the newly cited Chellapilla et al. US-PGPUB No. 2007/0133883 (not relied upon in the current rejection) at FIG. 2 for the recursive split of a Chinese character 210 including the first split 220, the second split 230 which constitutes the orderly split method of a Chinese character. 


Chiang further teaches the claim limitation: 
split rule A. if a Chinese character structure contains a vertical gap which can be run through, obtaining a vertical line to run through the vertical gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (The first Element of “Doubleton” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
The second Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule C. if a Chinese character structure contains a turning gap which can be run through, obtaining a turning line to run through the turning gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (The “Mu” character in FIG. 1 or the sixth character in FIG. 3 must be split into character strokes with the turning gap similar to the division scheme for the last three characters being divided into triplex in FIG. 11 wherein for example, the last character in triplex in FIG. 11,  there is an inside part 2 of the turning line and the outside part 3 of the turning line for the stroke. 
Chiang also teaches in the third Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule D. if a Chinese character structure contains a turning potential gap which can be run through, obtaining a turning line to run through the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (e.g., Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
The third and sixth Elements of “Triplex” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
e.g., Chiang further teaches at FIG. 13 using the Character Definition Table 304 to decompose the character to singleton in the form of FIG. 3 and Writing sequence rules 306 for each character to generate numerical character codes. For example, the sixth character in FIG. 3 may be decomposed into character strokes including the basic two parts according to the decomposition in FIG. 11 and the additional strokes forming the basic two parts and the determined stroke orders are different from standard stroke orders according to the Character Definition Table 304 and the Writing Sequence rules 306 of FIG. 13 which are used to determine the character structures and one alphabet (stroke) in the basic character units in FIG. 11 is not further divided such as the third stroke “41” of the second character in FIG. 3. 
Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 13 decomposing a series of sequenced basic structural units (standard character stroke units) into a set of corresponding compositional strokes 312 according to a table of the Chinese character stroke order special situation (Table 304 and 306) on a loop basis for each character wherein each basic structural units comprise one or more strokes so that the determined stroke orders in FIG. 3 are different from standard stroke orders set forth in FIG. 11. Moreover, the basic structural units such as 4F, 3A, 3D, 4C, 4D and 49 in FIG. 3 are not further decomposed and are thus not processed according to said character stroke order quickly determining method in Step 420 and Step 425 of FIG. 13. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
Chiang teaches that the stroke corresponding to “3A” or “3D” or “30” or “32” in FIG. 3 is a special situation stroke order and the special situation writing sequence rule of FIG. 12. 
Chiang teaches at FIG. 2 and column 5, lines 15-30 that it should also be noted that the strokes are specially organized according to the shape and writing direction of each stroke…..The organization of these strokes into different shape types also aids a user of this system to create a mental picture such that the effort in memorizing the sequence of these strokes is further simplified. 
Chiang teaches at FIG. 12 and column 8, lines 20-30 applying these basic writing sequence rules to determine....2) the writing sequence of these basic units and 3) the stroke writing sequence within each basic unit.
Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes". Chiang teaches at column 9, lines 1-20 "the processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The base claim 21 recites, in part, “[a] Chinese character information recording method, comprising: 1) a step for determining Chinese character strokes, 2) a step for determining Chinese character stroke orders and 3) a step for recording Chinese characters according to the Chinse character stroke orders….wherein said step for determining Chinese character stroke orders comprises: 2a) a step for determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and 2b a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special the first suitable split rule of the sequence of split rules of said split method; and so on.” 
The Supreme Court decided Alice Corp. v. CLSBankInt'l, 134 S. Ct. 2347 (2014) and reiterated the framework set out in Mayo Collaborative Servs. v. Prometheus Labs Inc., 132 S. Ct. 1289 (2012) for "distinguishing patents that claim.., abstract ideas from those that claim patent-eligible applications from those concepts." Alice, 134 S. Ct. at 2355. The first stepin the analysis is to determine if the claim is directed toward a patent- ineligible concept and, if so, the second step is to determine whether there are additional elements that transform the nature of the claim into a patent eligible application. The second step searches for an inventive concept that is sufficient to ensure that the patent amounts to significantly more than a patent on the patent-ineligible concept. 
Applying the first step, the claim 21 is directed to determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation. The claim 21 is directed to manipulating data including a series of steps including a step of determining Chinese character strokes, a step of determining Chinese character stroke orders, a step of recording Chinese characters....according to an information recording apparatus….wherein said split method comprises a sequence of split rules. The split rules are subject to the human’s subjective opinion judgement as opposed to objective measurable and cannot turn into any definite sequence of rules as a technical solution to splitting a Chinese character. The identification of the stroke order of the Chinese characters is determined to the subjective judgement of a person and the claim invention does not constitute a 
Accordingly, the claim is directed to a patent-ineligible concept (i.e., abstract application of character data). Furthermore, the recording of character data based on determining character strokes and determining the character stroke orders does not constitute an inventive concept that is sufficient to ensure that the claims amount to significantly more than a patent-ineligible concept. The mere determining and recording of character data does not result in a concrete or useful application of the character data being manipulated. 
The recited steps are performed by a human depending upon a human selection of a limited number of Chinese characters out from an infinitely many combinations of the Chinse characters. The inventive concept is not sufficient to ensure that the claims amount to significantly more than a patent-ineligible concept. The mere splitting of the Chinese characters to generate stroke orders can be performed by a human and the mere generation of a table of Chinese character stroke order special situation can be performed by a human. All claim elements set forth in the claim invention are performed by a human which do not result in a concrete or useful application of the data structure or methods being generated. 
A human can apply the steps on a piece of paper. For example, a human can select a number of Chinese characters to define a table of Chinese character stroke order special situation and perform determining stroke orders for other limited number of Chinese characters using the human performed split method. Accordingly, the claim 21 is directed to a human activities of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
For example, the claim 21 recites the additional limitation of “an information recording apparatus” for recording the Chinse characters. The claimed information recording apparatus in the claim 21 are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
In other words, a patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,” 35 U.S.C. §101, but “laws of nature, natural phenomena, and abstract ideas are not patentable,” Alice Corp. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). If the claims are determined to be directed to a patent-ineligible concept, it is next determined whether “the particular elements of the claim, considered ‘both individually and as an ordered combination,’ . . . add enough to ‘transform the nature of the claim’ into a patent eligible application.’” Id. (quoting Alice, 134 S. Ct. at 2355). Under step one of the Alice test, claim 21 recites an abstract idea. The claim 21 is directed to how to quickly identify the strokes of the Chinese characters by the subjective idea of a person wherein the Chinese character structure is subject to step-by-step splitting depending upon the horizontal split line, a vertical split line or a folding split line and the like, certain parts are recorded first while certain other parts are recorded after the first recorded parts while certain special Chinese character structures are specified based on human’s subjective opinion according to the rules made by human and there is no objective measurable technical standard adopted and the obtained stroke orders are based on the rules formulated by the human. The structures and methods as recited in the claim invention set forth in the claim 21 are all constructed by a human and do not provide any technical improvement to the existing technique of recording the Chinese character stroke orders on a standard computer. The claimed step for recording Chinese character according to the Chinese character stroke orders by using an information recording apparatus is conventional. For example, the Chinese character can be input through a stroke key in a standard computer according to the stroke order of the Chinese character and the code word displayed on the display screen is selected and the operation is old and well known in a standard computer 
Accordingly, the claim 21 is directed to human’s splitting of Chinese characters to obtain the stroke orders. The claims are directed to a patent-ineligible concept.” Elec. Power Grp., 830 F.3d at 1353 citing “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under §101”. Moreover, the claims here are unlike those in Enfish, LLC v. Microsoft Corp., where “the plain focus of the claims [was] on an improvement to the computer functionality itself.” 822 F.3d 1327, 1336 (Fed. Cir. 2016). Therefore, these claims are directed to an abstract idea. 
Under step two of the Alice test, these claims lack an inventive concept that transforms the abstract idea into a patent eligible invention. The computer components recited in the claims are generic. If a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two. See, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (explaining that “generic computer components such as “a computer system”, an ‘interface/display,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”. Whether analyzed individually or as an ordered combination, the claims recite conventional elements at a high level of generality and do not constitute an inventive concept. See In re TLI Commc ’ns LLC v. Automotive, L.L.C., 823 F.3d 607, 614-15 (Fed. Cir. 2016) (cataloguing cases finding ineligibility under Alice step two 
More particularly, a large portion of the claims is devoted to collecting data (two control points and one constraint such as a parameter), generating new data to create certain result such as a curve. But merely performing data collection and analysis does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas. The claims are directed to collecting old data, generating new data to create certain results. The claims in this case do not even require a new source or type of information, or new techniques for analyzing it. The claims do not require to program a non-conventional data structure such that a Chinese character is recorded based on the collected data. As a result, they do not require an arguably inventive set of components or methods that would generate new data. 
They do not invoke any assertedly inventive programming or inventive data structure (or inventive stroke order data structure). Merely requiring the receiving and categorizing of information—to provide a “humanly comprehensible” amount of information (e.g., strokes and stroke orders) useful for users, by itself does not transform the otherwise-abstract processes of information collection, categorization and analysis. Inquiry therefore must turn to any requirements for how the desired result is achieved. But in this case the claims’ invocation of Bascom, 2016 WL 3514158, at *6-7. These steps describe the concept of collecting and analyzing/categorizing data, which corresponds to concepts identified by the courts as abstract ideas, such as comparing new and/or stored information and using rules to identify options (.SmartGene; see also Elec. Power Grp., 830 F.3d at 1353) and using categories to organize, store and transmit/display information (Cyberfone; see also See CyberSource Corp. v. Retail Decisions, Inc., 620 F.Supp.2d 1068 (N.D.CaL2009)). 
All of these concepts relate to the idea practices in which a computer is used to carry out these ideas. The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 65-84 of splitting Chinese characters to create stroke orders by a human is an abstract idea. Splitting a Chinese character is described at a high level of generality in which the abstract idea is merely being applied to a technical area of information gathering and analysis by human. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed step for recording Chinese character according to the Chinese character stroke orders by using an information recording apparatus is additionally recited, but the step is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer 
The concept described in claims 21-40 is not meaningfully different than the idea practices found by the courts to be abstract ideas. As such, the description in claims 21-40 of collecting and categorize data in order to store the categorized data is an abstract idea. Collecting and categorizing data is described at a high level of generality in which the abstract idea is merely being applied to a technical area of information gathering and analysis/categorizing. 
The claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the dependent claims 21-40 when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim 22 recites the additional limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and a keyboard. The system is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim 21 recites “2a) a step of determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and 2b) a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation; wherein said character stroke order quickly determining method comprises comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” at lines 8-22 of the claim 21. 
Moreover, “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense as the Chinese character structure is subject to a split rule in the first round has already been changed into two parts and in the next round, applicant cannot refer to the same Chinese character structure already split into two parts. Applicant can only split in the second round either the first part or the second part of the Chinese character structure in the first round. However, applicant indefinitely and circularly applies the first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. Applicant cannot kept using the first suitable split rule to split the Chinese character structure repeatedly and indefinitely. Applicant’s claim invention does not make sense at all. 
The claimed said Chinese character stroke order quickly determining method is not objectively measurable and is subject to applicant’s own opinion and the scope of the claim invention is uncertainly defined. 
The claimed said table of Chinese characters stroke order special situation is not objectively measurable and is subject to applicant’s own opinion and the scope of the claim invention is uncertainly defined. 
Morever, the term of “comparing” is ambiguous and not clear. A Chinese character structure as an object cannot be compared with a split method of a sequence of steps. A split method comprises a sequence of steps while a Chinese character structure is an object. 
any one of the previous applications of said split method and thus the first suitable split rule refers to any one of the applied split rule to any one of the two parts in any one of the previous applications of said split method. Moreover, there is no definition as to what would be a Chinese character stroke order quickly determining method. The scope of the claim invention is uncertainly defined. 
Applicant failed to recognize that a Chinese character may contain multiple vertical gaps or multiple horizontal gaps or multiple turning gaps or multiple turning potential gaps. Accordingly, applicant’s split rule A/B/C/D cannot be unique and the scope of the claim invention is uncertainly defined. The claim invention set forth in the claim 21 can only be performed by a human as opposed to be uniquely programmable by a computer based on the human’s choice of a vertical gap, or a horizontal gap or a turning gap or a turning potential gap in the first place with respect to each of the split rules and based on the human’s selection of a Chinese character stroke order quickly determining method and table of Chinese character stroke order special situation. Applicant failed to specifically point out as to how the claimed Chinese character stroke order quickly determining method is performed and provide any steps related to how to determine the Chinese character stroke order so as to be qualified as a quickly determining method. Accordingly, the table of Chinese character stroke order special situation as defined in the claim invention is dependent upon the claimed Chinese character stroke order quickly determining method and thus it is also uncertainly defined the claim. 

The claimed Chinese character stroke order quickly determining method and a table of Chinese character stroke order special situation and said split method are subject to a human’s subjective judgement as opposed to be subjective measurable. 
In In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the court set forth the following factors for determining whether undue experimentation is needed: 
1) Breadth of the claims; 
2) Nature of the invention; 
3) State of one of ordinary skill; 
4) Level of one of ordinary skill;
5) Level of predictability in the art; 
6) Amount of direction provided by the inventor; 

8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In the instant application, the specification does not enable the full scope of claims as undue experimentation would be required using the Wands factors. 
Applicant’s “split method”, “Chinese character stroke order quickly determining method and a table of Chinese character stroke order special situation” as described in applicant’s specification are arbitrarily formulated by a human and are subjective to applicant’s own speculation. 
The claimed Chinese character stroke order quickly determining method is indefinitely defined as the claimed split method is uncertainly defined to include any combination of split rules (e.g., split rule A, split rule B, split rule C, split D, split rule, split C2, split B2, split A2, split rule F, split rule C4, split rule B4} in any subjective order speculated by applicant. 
A subjective term/structure/method must be objectively measurable. The specification should provide some objective standard for measuring the scope of the term/structure/method. These terms/structures/methods are indefinite because there are numerous Chinese characters of choice that can be used to construct the terms/structures/methods and applicant’s “said split method”, “Chinese character stroke order quickly determining method” and “a table of Chinese character order special situation” are dependent upon the subjective selections of the Chinese characters and thereby are relative to the one particular subjective selection from the infinitely many combinations the Chinese characters to have formulated said split method, Chinese character stroke order quickly determining method and a table of Chinese character order special situation while a human’s subjective opinion completely dominating the decision making for the 
Moreover, “quickly determining” depends solely on the subject opinion (such as applicant’s own subjective opinion) of the person formulating the Chinese character stroke order or formulating a table of Chinese character stroke order special situation based on subjective opinion. The full scope of the claim elements cannot be ascertained by one of the ordinary skill in the art at the time the invention was made. 

The specification, however, failed to provide objective standard for measuring the scope of the term “a table of Chinese character stroke order special situation” when the table is formulated in an arbitrary manner subject to the applicant’s speculation that would support the claimed Chinese character stroke order quickly determining method. There is no clear boundary as to the claimed table. It is ambiguous as to which Chinese character would be classified into a table of Chinese character stroke order special situation and which Chinese character would be subject to said Chinese character stroke order quickly determining method or said split method. 
Moreover, the term “quickly determining” is subject to applicant’s own subjective opinion as to whether the processor performs more quickly using one table from using another table of Chinese character stroke order special situation or using one method of said Chinese character stroke order quickly determining method than another method of said Chinese character stroke order quickly determining method. 

The claim language is ambiguous and not clear. It is uncertain how the Chinese character structure is to be split as the claim language “comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method.” 
The description is ambiguous and not clear as some unclear, inexact or verbose terms such as "the first rule", "the last rule", "the first suitable one", "comparing", "the Chinese character structure" have been used. It is unclear as to the meaning of the first rule that applicant refers to. It is unclear as to the meaning of the last rule that applicant refers to. It is unclear as to the meaning of "comparing". The split method may be performed. However, it is unclear as to 
It is ambiguous and not clear as to whether applicant is to split a particular character structure respectively into two parts according to the first suitable rule again while the first suitable rule is undefined in the claim and is subjective to applicant’s own subjective opinion while a human’s mind is involved in a technical method. It is uncertain as to whether it refers to one of Chinese character substructures that has been split. There is no specific meaning to the claimed first suitable rule. The scope of the claim invention is uncertain as it is subjective to a human’s subjective opinion. The claim invention is indefinite at least for the above reasons. 
Moreover, it is not clear what applicant refers to for "the first rule". It is uncertain whether it refers to Rule A of the said split method or whether it refers to a first character structure part of the claimed two parts (in a first split or in a second split). It is further unclear whether refers to a first stroke of plurality of strokes in a Chinese character or whether it refers to a first Chinese character structure of the plurality of character structures in the Chinese character that has been split according to said split method. It is further unclear whether it refers to a first Chinese character substructure of the plurality of Chinese character sub-structures in the Chinese characters structure that has been split according to said split method one again (in a subsequent split following the first split). Clarification is required. 
It is not clear what applicant refers to for "the last rule". It is uncertain as to whether it refers to Rule D or Rule E or Rule C3 or Rule F of the split method. It is yet unclear whether it refers to a last part of the claimed two parts (in a first split or in a second split) or whether it 

The meaning in the recitation of “the first suitable split rule” is ambiguous and not clear. The scope of the claim invention is uncertain as whether one split rule is suitable or not is subjective to a human’s subjective opinion. There is no definition in the specification or the claim to which split rule would constitute a suitable one in a human’s mind. Moreover, it is not clear what "the first suitable split rule" applicant refers to (e.g., the left part versus right part, the lower part versus the upper part, the inner part versus the outer part) and there is no objective measurable standard to make which part of the Chinese character as being the first suitable split rule as claimed. Applicant’s specification failed to provide any objective measurable standard to the claimed first suitable split rule. Clarification is required. 
The claims 38 and 39 are subject to the same rationale of rejection as the claim 21. The dependent claims 22-37 and 40 are dependent upon the claim 21 and are rejected at least based on their dependency upon the claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim 21 recites “2a) a step of determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method and 2b) a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation; wherein said character stroke order quickly determining method comprises comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” at lines 8-22 of the claim 21. 
The recitation of “and so on” is indefinite as it is ambiguous as to what is followed from the claim limitation. 
Moreover, “splitting each of the two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method” does not make sense as the Chinese character structure is subject to a split rule in the first round has already been changed into two parts and in the next round, applicant cannot refer to the same Chinese character structure already split into two parts. Applicant can only split in the second round either the first part or the second part of the Chinese character structure in the first round. However, applicant indefinitely and circularly applies the first suitable split rule repeatedly to the same Chinese character structure without referring to the second suitable split rule in the second round or the third suitable split rule in the third round, etc.. Applicant cannot kept using the first suitable split rule to split the Chinese character structure repeatedly and indefinitely. Applicant’s claim invention does not make sense at all. 
The term of “comparing” is ambiguous and not clear. A Chinese character structure as an object cannot be compared with a split method of a sequence of steps. A split method comprises a sequence of steps while a Chinese character structure is an object. 
any one of the previous applications of said split method and thus the first suitable split rule refers to any one of the applied split rule to any one of the two parts in any one of the previous applications of said split method. Moreover, there is no definition as to what would be a Chinese character stroke order quickly determining method. The scope of the claim invention is uncertainly defined. 
Applicant failed to recognize that a Chinese character may contain multiple vertical gaps or multiple horizontal gaps or multiple turning gaps or multiple turning potential gaps. Accordingly, applicant’s split rule A/B/C/D cannot be unique and the scope of the claim invention is uncertainly defined. The claim invention set forth in the claim 21 can only be performed by a human as opposed to be uniquely programmable by a computer based on the human’s choice of a vertical gap, or a horizontal gap or a turning gap or a turning potential gap in the first place with respect to each of the split rules and based on the human’s selection of a Chinese character stroke order quickly determining method and table of Chinese character stroke order special situation. Applicant failed to specifically point out as to how the claimed Chinese character stroke order quickly determining method is performed and provide any steps related to how to determine the Chinese character stroke order so as to be qualified as a quickly determining method. Accordingly, the table of Chinese character stroke order special situation as defined in the claim invention is dependent upon the claimed Chinese character stroke order quickly determining method and thus it is also uncertainly defined the claim. 

The claimed Chinese character stroke order quickly determining method and a table of Chinese character stroke order special situation and said split method are subject to a human’s subjective judgement as opposed to be subjective measurable. 
The claimed Chinese character stroke order quickly determining method is indefinitely defined as the claimed split method is uncertainly defined to include any combination of split rules (e.g., split rule A, split rule B, split rule C, split D, split rule, split C2, split B2, split A2, split rule F, split rule C4, split rule B4} in any subjective order speculated by applicant. 
A subjective term/structure/method must be objectively measurable. The specification should provide some objective standard for measuring the scope of the term/structure/method. These terms/structures/methods are indefinite because there are numerous Chinese characters of choice that can be used to construct the terms/structures/methods and applicant’s “said split 
Moreover, “quickly determining” depends solely on the subject opinion (such as applicant’s own subjective opinion) of the person formulating the Chinese character stroke order or formulating a table of Chinese character stroke order special situation based on subjective opinion. The full scope of the claim elements cannot be ascertained by one of the ordinary skill in the art at the time the invention was made. 

The specification, however, failed to provide objective standard for measuring the scope of the term “a table of Chinese character stroke order special situation” when the table is formulated in an arbitrary manner subject to the applicant’s speculation that would support the claimed Chinese character stroke order quickly determining method. There is no clear boundary as to the claimed table. It is ambiguous as to which Chinese character would be classified into a table of Chinese character stroke order special situation and which Chinese character would be subject to said Chinese character stroke order quickly determining method or said split method. 

The specification has not compared one method of said Chinese character stroke order quickly determining method to another method of said Chinese character stroke order quickly determining method in terms of the computational efficiency. Since applicant’s specification failed to make any specific comparison in terms of how fast in computation of one method than another, there is no disclosure of “quickly determining” as recited in the claim. The comparison is based on applicant’s own subjective judgement. Accordingly, applicant can only judge applicant’s method based on applicant’s own subjective opinion without basis on objective measurable standard. 
The claim language is ambiguous and not clear. It is uncertain how the Chinese character structure is to be split as the claim language “comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method.” 

It is ambiguous and not clear as to whether applicant is to split a particular character structure respectively into two parts according to the first suitable rule again while the first suitable rule is undefined in the claim and is subjective to applicant’s own subjective opinion while a human’s mind is involved in a technical method. It is uncertain as to whether it refers to one of Chinese character substructures that has been split. There is no specific meaning to the claimed first suitable rule. The scope of the claim invention is uncertain as it is subjective to a human’s subjective opinion. The claim invention is indefinite at least for the above reasons. 
Moreover, it is not clear what applicant refers to for "the first rule". It is uncertain whether it refers to Rule A of the said split method or whether it refers to a first character structure part of the claimed two parts (in a first split or in a second split). It is further unclear whether refers to a first stroke of plurality of strokes in a Chinese character or whether it refers to a first Chinese character structure of the plurality of character structures in the Chinese character that has been split according to said split method. It is further unclear whether it refers to a first Chinese character substructure of the plurality of Chinese character sub-structures in the Chinese 
It is not clear what applicant refers to for "the last rule". It is uncertain as to whether it refers to Rule D or Rule E or Rule C3 or Rule F of the split method. It is yet unclear whether it refers to a last part of the claimed two parts (in a first split or in a second split) or whether it refers to a last stroke of the plurality of strokes in a Chinese character. It is yet unclear whether it refers to a last Chinese character structure of the plurality of structures in the Chinese character that has been split according to said split method (a first split) or whether it refers to a last Chinese character substructure of the plurality of structures in the Chinese characters structure that has been split according to said split method one again (in a subsequent split following the first split). Clarification is required. 

The meaning in the recitation of “the first suitable split rule” is ambiguous and not clear. The scope of the claim invention is uncertain as whether one split rule is suitable or not is subjective to a human’s subjective opinion. There is no definition in the specification or the claim to which split rule would constitute a suitable one in a human’s mind. Moreover, it is not clear what "the first suitable split rule" applicant refers to (e.g., the left part versus right part, the lower part versus the upper part, the inner part versus the outer part) and there is no objective measurable standard to make which part of the Chinese character as being the first suitable split rule as claimed. Applicant’s specification failed to provide any objective measurable standard to the claimed first suitable split rule. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang US-Patent No. 6,003,049 (hereinafter Chiang) in view of Chen et al. US Patent No. 5,923,778 (hereinafter Chen); Li et al. US-PGPUB No. 2011/0115715 (hereinafter Li). 
Re Claim 21: 
Chiang teaches a Chinese character information recording method, comprising: 
1) a step for determining Chinese character strokes (
Chiang teaches at FIGS. 11-13 and column 8, lines 1-30 “an optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"), 
2) a step for determining Chinese character stroke orders (
Chiang teaches at column 8, lines 1-30 “an optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units" and column 9, lines 1-20 citing "The processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”), and 
3) a step for recording Chinese characters according to Chinese character stroke orders by using an information recording apparatus (
Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes" and column 9, lines 1-20 citing "The processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”); 
wherein said step for determining Chinese character stroke orders comprises: 
2a) a step for determining Chinese character stroke orders according to a Chinese character stroke order quickly determining method (e.g., Chiang FIG. 11 versus Step 415 of FIG. 13) and 
2b) a step for determining Chinese character stroke orders by reference to a table of Chinese character stroke order special situation (
Chiang teaches at FIG. 13 decomposing a series of sequenced basic structural units (standard character stroke units) into a set of corresponding compositional strokes 312 according to a table of the Chinese character stroke order special situation (Table 304 and 306) on a loop basis for each character wherein each basic structural units comprise one or more strokes so that the determined stroke orders in FIG. 3 are different from standard stroke orders set forth in FIG. 11. Moreover, the basic structural units are not processed according to said character stroke order quickly determining method in Step 420 and Step 425 of FIG. 13. 
Chiang teaches at FIG. 12 and column 8, lines 20-30 applying these basic writing sequence rules to determine....2) the writing sequence of these basic units and 3) the stroke writing sequence within each basic unit.
Chiang teaches at FIG. 13 and column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes" and at column 9, lines 1-20 citing "The processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”). 
Chiang at least implicitly teaches or suggests the claim limitation: 
wherein said character stroke order quickly determining method comprises comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method (Chiang FIG. 11 and Li FIG. 3 shows the recursive split method);  

split rule A. if a Chinese character structure contains a vertical gap which can be run through, obtaining a vertical line to run through the vertical gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (The first Element of “Doubleton” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule B. if a Chinese character structure contains a horizontal gap which can be run through, obtaining a horizontal line to run through the horizontal gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (The second Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
The “Mu” character in FIG. 1 or the sixth character in FIG. 3 must be split into character strokes with the turning gap similar to the division scheme for the last three characters being divided into triplex in FIG. 11 wherein for example, the last character in triplex in FIG. 11,  there is an inside part 2 of the turning line and the outside part 3 of the turning line for the stroke. 
Chiang also teaches in the third Element of “Doubleton” FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
split rule D. if a Chinese character structure contains a turning potential gap which can be run through, obtaining a turning line to run through the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (e.g., Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
The third and sixth Elements of “Triplex” of FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"),
wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter and basic Chinese character structures which are not processed according to said Chinese character stroke order quickly determining method (e.g., Chiang further teaches at FIG. 13 using the Character Definition Table 304 to decompose the character to singleton in the form of FIG. 3 and Writing sequence rules 306 for each character to generate numerical character codes. For example, the sixth character in FIG. 3 may be decomposed into character strokes including the basic two parts according to the decomposition in FIG. 11 and the additional strokes forming the basic two parts and the determined stroke orders are different from standard stroke orders according to the Character Definition Table 304 and the Writing Sequence rules 306 of FIG. 13 which are used to determine the character structures and one alphabet (stroke) in the basic character units in FIG. 11 is not further divided such as the third stroke “41” of the second character in FIG. 3. 
Chiang teaches that the fourth “Tuo” character in FIG. 1 or the second character in FIG. 3 must be split into character strokes with the potential turning gap similar to the division scheme for the last Doubleton character being divided into doubleton in FIG. 11 wherein for example, for the last doubleton character in FIG. 11,  there is an inside part 1 of the turning line and the outside part 2 of the turning line wherein the inside part 1 may not touch the outside part to form a potential turning gap. 
Chiang teaches at FIG. 13 decomposing a series of sequenced basic structural units (standard character stroke units) into a set of corresponding compositional strokes 312 according to a table of the Chinese character stroke order special situation (Table 304 and 306) on a loop basis for each character wherein each basic structural units comprise one or more strokes so that the determined stroke orders in FIG. 3 are different from standard stroke orders set forth in FIG. 11. Moreover, the basic structural units such as 4F, 3A, 3D, 4C, 4D and 49 in FIG. 3 are not further decomposed and are thus not processed according to said character stroke order quickly determining method in Step 420 and Step 425 of FIG. 13. 
Chiang teaches at FIG. 3 that the fourth stroke “41” of the second character at FIG. 3 shows that there is a potential gap in the first stroke such that the character structure is decomposed into “45 4F 41 41 45”. 
Chiang teaches that the stroke corresponding to “3A” or “3D” or “30” or “32” in FIG. 3 is a special situation stroke order and the special situation writing sequence rule of FIG. 12. 
Chiang teaches at FIG. 2 and column 5, lines 15-30 that it should also be noted that the strokes are specially organized according to the shape and writing direction of each stroke…..The organization of these strokes into different shape types also aids a user of this system to create a mental picture such that the effort in memorizing the sequence of these strokes is further simplified. 
Chiang teaches at FIG. 12 and column 8, lines 20-30 applying these basic writing sequence rules to determine....2) the writing sequence of these basic units and 3) the stroke writing sequence within each basic unit.
Chiang teaches at column 8, lines 30—40 “a data file which includes the list of compositional strokes 312 is then outputted from the stroke sequence translator 310 to a stroke sequence sorter 320 which includes a stroke definition table 316 provided with a numerical code for each standard strokes…These numerical character code is then used by the sequence sorter 320 to generate a sorted list or characters 324 according to the order of the numerical character codes". Chiang teaches at column 9, lines 1-20 "the processor further includes a sorting means 320 for sorting out the sequential order for arranging the characters by employing the numerical character-code determined by the encoding means for each of the characters. The encoding means further includes a stroke sequence –translator 310 having a standard stroke table 304 and a stroke writing sequence rule table 306 for determining a list of ordered compositional strokes 312 for each of the characters. The encoding means further includes a stroke definition table 316 for providing a numerical code for each of the ordered compositional strokes whereby the encoding means is provided to combine the numerical codes for the ordered compositional strokes into the numerical character codes for each character”). 

split rule A. if a Chinese character structure contains a vertical gap which can be run through, obtaining a vertical line to run through the vertical gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (The first splitting step of the second character of FIG. 3 and Paragraph 0047),
split rule B. if a Chinese character structure contains a horizontal gap which can be run through, obtaining a horizontal line to run through the horizontal gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (The first splitting step in the first character of FIG. 3),
the first splitting step of the third character in FIG. 3),
split rule D. if a Chinese character structure contains a turning potential gap which can be run through, obtaining a turning line to run through the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (The first splitting step of the fifth character or the seventh character in FIG. 3). 
wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter (e.g., Paragraph 0046-0048) and basic Chinese character structures which are not processed according to said Chinese character stroke order quickly determining method (Li teaches at FIG. 3 that the sixth character or the eighth character of FIG. 3 may be treated as the special Chinese characters and certain basic Chinese character structures in FIG. 2 in the excellent code table that are not to be split may be put in the table of Chinese character stroke order special situation. Li teaches at Paragraph 0046-0048 that the basic Chinese character structural units are represented by the unique one-code key codes and are not further split into the standard character codes or the binary character codes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Li and Chiang's character decomposition method of decomposing each ideographic character into its subordinate character structures with a 
Chen further teaches the claim limitation wherein said character stroke order quickly determining method comprises comparing a Chinese character structure with a split method from the first split rule of a sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting the Chinese character structure into two parts according to the first suitable split rule of the sequence of split rules of said split method, comparing each of the two parts with said split method from the first split rule of the sequence of split rules of said split method to the last split rule of the sequence of split rules of said split method and splitting each of the two parts into two parts according to the first suitable split rule of the sequence of split rules of said split method; and so on, until the Chinese character structure cannot be continued to split according to said split method;  
split rule A. if a Chinese character structure contains a vertical gap which can be run through, obtaining a vertical line to run through the vertical gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (The first Element of FIG. 3),
split rule B. if a Chinese character structure contains a horizontal gap which can be run through, obtaining a horizontal line to run through the horizontal gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (The third Element of FIG. 3),
The fifth Element of FIG. 7),
split rule D. if a Chinese character structure contains a turning potential gap which can be run through, obtaining a turning line to run through the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (The decomposition rules of components for each character structure of FIG. 2a wherein the second subordinate character structure is decomposed into "n+o+p”). 
wherein said table of Chinese character stroke order special situation comprises: Chinese character structures which are processed according to said Chinese character stroke order quickly determining method but determined stroke orders are different from standard stroke orders set by a standard setter and basic Chinese character structures which are not processed according to said Chinese character stroke order quickly determining method (column 7, lines 1-55 citing “rule-based stroke correspondence” wherein the character stroke order represented by the symbols “l, m, n, o, p” is different from the standard stroke order of the six strokes and the character stroke order represented by the symbols “q, r, s, t, l, m” are different from the standard stroke order…..altogether, only ten strokes need be stored). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Chen, Li and Chiang's character decomposition method of decomposing each ideographic character into its subordinate character structures with a determined stroke order. One of the ordinary skill in the art would have recognized that each of 
Re Claim 38: 
The claim 38 is in parallel with the claim 21. The claim 38 is subject to the same rationale of rejection as the claim 21. 
The claim 38 further recites the claim limitation of split rule C3. if a Chinese character structure contains a turning gap or a turning potential gap which can be run through, obtaining a turning line to run through the turning gap or the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part. 
However, Chiang further teaches the claim limitation that split rule C3. if a Chinese character structure contains a turning gap or a turning potential gap which can be run through, obtaining a turning line to run through the turning gap or the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (The decomposition rules of components for each character structure of FIG. 2a wherein the second subordinate character structure is decomposed into "n+o+p”). Li further teaches the claim limitation that split rule C3. if a Chinese character structure contains a turning gap or a turning potential gap which can be run through, obtaining a turning line to run through the turning gap or the turning potential gap of the Chinese character structure, the outside part of the turning line being a first recording part, the inside part of the turning line being an after recording part (Li FIG. 3 the first splitting step of 

Re Claim 39: 
The claim 39 is in parallel with the claim 21. The claim 39 is subject to the same rationale of rejection as the claim 21. 
The claim 39 further recites the claim limitation of split rule B3. if a Chinese character structure contains a horizontal gap or a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal gap or the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part. 
However, Chiang further teaches the claim limitation of split rule B3. if a Chinese character structure contains a horizontal gap or a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal gap or the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “4F 41”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units"). Li further teaches the claim limitation that of split rule B3. if a Chinese character structure contains a horizontal gap or a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal gap or the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (the horizontal gap refers to the horizontal gap line in the first splitting step in the first character of FIG. 3 and the horizontal potential gap refers to the horizontal potential gap line in the last splitting step in the seventh character in FIG. 3 of Li). 
Re Claim 25: 
The claim 25 is subject to the same rationale of rejection as the claim 21. 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said table of Chinese character stroke order special situation further comprises a kind of after recording Chinese character structure which is after recording when record a Chinese character structure that is contained in said table of Chinese character stroke order special situation and that contains said kind of after recording Chinese character structure; and, for the Chinese character structure that is contained in said table of Chinese character stroke order special situation and that contains said kind of after recording Chinese character structure, temporarily ignore the existence of said kind of after recording Chinese character structure, continue to process the Chinese character structure according to said Chinese character stroke order quickly determining method, and determine its recording order. 
FIG. 2 and column 5, lines 15-30 that it should also be noted that the strokes are specially organized according to the shape and writing direction of each stroke…..The organization of these strokes into different shape types also aids a user of this system to create a mental picture such that the effort in memorizing the sequence of these strokes is further simplified. 
FIG. 12 and column 8, lines 20-30 applying these basic writing sequence rules to determine....2) the writing sequence of these basic units and 3) the stroke writing sequence within each basic unit.
See also Chiang FIGS. 11-12 and column 8-9).
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule E behind the split rule D, wherein the split rule E is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential 
Chiang further teaches the claim limitation that said split method further comprises an split rule E behind the split rule D, wherein the split rule E is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “4F 41”. 
See also FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Chen further teaches the claim limitation that said split method further comprises an split rule E behind the split rule D, wherein the split rule E is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap in the second subordinate character structure of the first character in FIG. 2a corresponding to the character codes “o+p”).

Chen further teaches the claim limitation that said split method further comprises an split rule C2 behind and next to the split rule C, wherein the split rule C2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap in the second subordinate character structure of the first character in FIG. 2a corresponding to the character codes “o+p”).
Chiang further teaches the claim limitation that said split method further comprises an split rule C2 behind and next to the split rule C, wherein the split rule C2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “4F 41”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule B2 behind and next to the split rule B, wherein the split rule B2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part.
However, Chen further teaches the claim limitation that said split method further comprises an split rule B2 behind and next to the split rule B, wherein the split rule B2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap in the second subordinate character structure of the first character in FIG. 2a corresponding to the character codes “o+p”).
Chiang further teaches the claim limitation said split method further comprises an split rule B2 behind and next to the split rule B, wherein the split rule B2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “4F 41”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 30:  
The claim 30 encompasses the same scope of invention as that of the claim 21 except additional claim limitation: said split method further comprises an split rule A2 behind and next to the split rule A, wherein the split rule A2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part. 
However, Chen further teaches the claim limitation that said split method further comprises an split rule A2 behind and next to the split rule A, wherein the split rule A2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap in the second subordinate character structure of the first character in FIG. 2a corresponding to the character codes “o+p”).
Chiang further teaches the claim limitation that said split method further comprises an split rule A2 behind and next to the split rule A, wherein the split rule A2 is: if a Chinese character structure contains a horizontal potential gap which can be run through, obtaining a horizontal line to run through the horizontal potential gap of the Chinese character structure, the above part of the horizontal line being a first recording part, the below part of the horizontal line being an after recording part (e.g., there is a horizontal potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “4F 41”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 31: 
The claim 31 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule F behind the split rule E, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap 
However, Chen further teaches the claim limitation that said split method further comprises an split rule F behind the split rule E, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a horizontal potential gap in the first subordinate character structure of the first character in FIG. 2a corresponding to the character codes “l+m”).
Chiang further teaches the claim limitation that said split method further comprises an split rule F behind the split rule E, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").

The claim 32 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule F behind the split rule D, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part. 
However, Chiang further teaches the claim limitation that said split method further comprises an split rule F behind the split rule D, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 33: 

However, Chiang further teaches the claim limitation that said split method further comprises an split rule F behind the split rule D, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be ran through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 34: 
The claim 34 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule F behind the split 
Chiang further teaches the claim limitation that said split method further comprises an split rule F behind the split rule D, wherein the split rule F is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 35: 
The claim 35 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule C4 before and next to the split rule D, wherein the split rule C4 is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the 
However, Chiang further teaches the claim limitation that said split method further comprises an split rule C4 before and next to the split rule D, wherein the split rule C4 is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part (e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").
Re Claim 36: 
The claim 36 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule C4 before and next to the split rule D, wherein the split rule C4 is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part. 
e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").

Re Claim 37: 
The claim 37 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said split method further comprises an split rule B4 before and next to the split rule C, wherein the split rule B4 is: if a Chinese character structure contains a vertical potential gap which can be run through, obtaining a vertical line to run through the vertical potential gap of the Chinese character structure, the left part of the vertical line being a first recording part, the right part of the vertical line being an after recording part. 
e.g., there is a vertical potential gap for the second subordinate character structure of the ninth character in FIG. 3 corresponding to the character codes “45 4F”. 
FIG. 11 and column 8, lines 1-30 citing “processing means 305 to decompose each character into a plurality of singletons, i.e., a set of basis structural units according to a set of basic structural rules 309 as shown in FIG. 11. An optical recognition is made by the character basic structural unit processing means 305 to determine the number of basic units of an ideographic character….after the basis unit structure rule is applied to determine the number of basic units, a second set of rules as provided in FIG. 12 is applied to determine the writing sequence for each of these basic units").


Re Claim 40: 
The claim 40 encompasses the same scope of invention as that of any of the claim 21 except additional claim limitation of a. splitting a Chinese character structure according to said Chinese character stroke order quickly determining method of any one of claim 21; b. marking out the vertical line(s), the horizontal line(s), and the turning line(s) which is (are) involved in the split process and the split order in the Chinese character structure.
. 

Claim 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang US-Patent No. 6,003,049 (hereinafter Chiang) in view of Chen et al. US Patent No. 5,923,778 (hereinafter Chen); Chen et al. US-PGPUB No. 2005/0152601 (hereinafter Chen ‘601); Li et al. US-PGPUB No. 2011/0115715 (hereinafter Li); Du US Patent No. 5,475,767 (hereinafter Du); Qu US-PGPUB No. 2012/0164607 (hereinafter Qu); 
Chen US-PGPUB No. 2009/0125807 (hereinafter Chen ‘807); Tanaka US-Patent No. 5,940,532 (hereinafter Tanaka). 

Re Claims 22-24: 
The claims 22-24 are dependent upon the claim 21. 
The claim 22 further recites the claim limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and a keyboard; wherein said step for recording Chinese characters according to the Chinese character stroke orders by using an information recording apparatus is tapping corresponding keys or code-keys of strokes of Chinese characters according to the Chinese character stroke orders on the keyboard; if a plurality of coincident code Chinese characters are displayed on the display screen of the computer system after using the keyboard to input a code, that is, keys or code-keys of 
Li/Qu discloses the claim limitation: that said information recording apparatus is a computer system which is equipped with a Chinese character input function and a keyboard (e.g., Li Paragraph 0007 and Qu FIGS. 9A-9E, 10A-10F and Paragraph 0167 and Paragraph 0186); wherein said step for recording Chinese characters according to the Chinese character stroke orders by using an information recording apparatus is tapping corresponding keys or code-keys of strokes of Chinese characters according to the Chinese character stroke orders on the keyboard (e.g., Li Paragraph 0007 and Paragraph 0027 citing using the special keys on the keyboard for inputting Chinese character and Qu FIGS. 9A-9E, 10A-10F and Paragraph 0167 and Paragraph 0186); if a plurality of coincident code Chinese characters are displayed on the display screen of the computer system after using the keyboard to input a code, that is, keys or code-keys of strokes which are input according to a Chinese character stroke order of a Chinese character, selecting the Chinese character in the coincident code Chinese characters (Li Paragraph 0007 and Paragraph 0025 based on the excellent codes input method and Qu FIGS. 9A-9E, 10A-10F and Paragraph 0167 and Paragraph 0186). 
It would have been obvious to one of the ordinary skill in the art to have provided the user interface for the stroke orders, structures, components on the keyboard with the multidimensional computer encoding inputting method when the user presses any key for learning content related to the key encoding.. One of the ordinary skill in the art would have been enabled to have learned the Chinese characters using the input method (Du FIG. 1). 
The claim 23 further recites the claim limitation said information recording apparatus is a tablet computer which is equipped with a Chinese character input function and a light pen which 
Li does not teach the claim limitation, while Chen ‘601 teaches the claim limitation that said information recording apparatus is a tablet computer which is equipped with a Chinese character input function and a light pen which can be used to record characters on said tablet computer (Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; 
According to Chen ‘807 Paragraph 0004—0007 in view of Tanaka’s tablet with a light pen disclosed in Abstract that inputting a Chinese character using a light pen on a tablet with a writing pad is old and well known. 
Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; it is well known that a light pen can be used as an input device on a tablet computer for inputting a Chinese character according to Tanaka Abstract. 
Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; it is well known that a light pen can be used as an input device on a tablet computer for inputting a Chinese character according to Tanaka Abstract). 

Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; 
According to Chen ‘807 Paragraph 0004—0007 in view of Tanaka’s tablet with a light pen disclosed in Abstract that inputting a Chinese character using a light pen on a tablet with a writing pad is old and well known. 
Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; 
According to Chen ‘807 Paragraph 0004—0007 in view of Tanaka’s tablet with a light pen disclosed in Abstract that inputting a Chinese character using a light pen on a tablet with a writing pad is old and well known). 
Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; it is well known that a light pen can be used as an input device on a tablet computer for inputting a Chinese character according to Tanaka Abstract. 
Chen ‘601 FIG. 4 and Paragraph 0042-0043 citing “data processing system 300 may be PDA" and Paragraph 0038 citing “light pen” as an input device for receiving stroke sets for a Chinese character described in Paragraph 0100-0102; it is well known that a light pen can be used as an input device on a tablet computer for inputting a Chinese character according to Tanaka Abstract). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have used a tablet with a light pen as an input device for inputting character strokes (stroke set) onto the writing pad of the tablet. One of the ordinary skill in the art would have reduced the number of comparisons for identifying a candidate character in comparing the input Chinese character with respect to the reference Chinese character on record in dictionary when comparing the input stroke set with the reference stroke set in dictionary by exploiting the stroke order rules that dictate the order in which character strokes are written (Chen ‘601 Paragraph 0102).  
Re Claim 24: 
The claim 24 is subject to the same rationale of rejection as the claim 22 or the claim 23. 
The claim 24 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and an input device. 
However, Chiang further teaches the claim limitation that said information recording apparatus is a computer system which is equipped with a Chinese character input function and an input device (e.g., FIG. 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613